IN THE SUPREME COURT OF THE STATE OF KANSAS

                                       No. 119,278

                                    GFTLENEXA, LLC,
                                       Appellant,

                                             v.

                                    CITY OF LENEXA,
                                       Appellee.


                             SYLLABUS BY THE COURT

1.
       Under the Kansas Constitution, the Supreme Court shall have such appellate
jurisdiction as provided by law.


2.
       K.S.A. 2018 Supp. 26-504 governs appeals in eminent domain cases and allows
appeals directly to the Supreme Court when the plaintiff has power of eminent domain.


3.
       Jurisdiction over appeals from final dispositions in inverse condemnation actions
lies with the Court of Appeals.


4.
       Failure to docket an appeal in the proper appellate court is not, on its own, grounds
for dismissing an appeal.



                                             1
5.
        Competent adults may make contracts on their own terms, provided they are
neither illegal nor contrary to public policy and, in the absence of fraud, mistake, or
duress, a party that has fairly and voluntarily entered into such a contract is bound
thereby, even if it was unwise or disadvantageous to that party.


6.
        In an eminent domain proceeding, the duty of the condemning authority is to make
payment for the property that it has taken, not to account for the diversity of interests in
the property.


7.
        Under the undivided fee rule, the condemning authority treats all the various
interest holders in a unit of property as a single, undivided interest when the
compensatory value is appraised.


8.
        Privity of contract is that connection or relationship existing between two or more
contracting parties. Privity between the plaintiff and the defendant with respect to the
subject of the lawsuit is essential to the maintenance of any action on a contract.


        Appeal from Johnson District Court; JAMES F. VANO, judge. Opinion filed December 6, 2019.
Affirmed.


        Lumen N. Mulligan, of DRZ Law, LLC, of Leawood, argued the cause, and Daniel R. Zmijewski
and Christopher Dove, of the same firm, were with him on the brief for appellant.




                                                    2
        Timothy P. Orrick, of Orrick & Erskine, LLP, of Overland Park, argued the cause and was on the
brief for appellee.


The opinion of the court was delivered by


        ROSEN, J.: GFTLenexa, LLC, appeals directly to this court from a district court
judgment denying it relief in an action based on contractual relationships but styled as an
inverse condemnation proceeding. GFTLenexa alleges that a condemnation through an
eminent domain action eventually resulted in GFTLenexa losing a constitutionally
protected property interest without fair compensation. We find the district court's
reasoning persuasive and affirm its judgment. We also clarify procedural rules for taking
appeals in inverse condemnation actions.


                                               FACTS


        The facts giving rise to this appeal are complicated but do not require a lengthy
recitation. Oak Park Commons, L.P., (which is not a party to the litigation) owns
commercial property in Lenexa, Kansas. In 2007, Oak Park Commons entered into a
ground lease agreement with Centres Midwest BFS, LLC (which is also not a party to
this litigation). Under the agreement, Oak Park agreed to lease the property to Centres
Midwest for a 20-year term.


        In 2008, Centres Midwest entered into a sublease agreement with Bridgestone
Retail Operations, LLC (also not a party to this litigation). The sublease authorized
Bridgestone to build and operate an 8,000 square foot tire sales center on the property.
On January 20, 2010, Centres Midwest assigned its rights and obligations under the lease
and sublease agreements to plaintiff GFTLenexa, with the consequence that GFTLenexa
                                                  3
became Bridgestone's landlord. The assignment was filed with the Johnson County
Register of Deeds on January 28, 2010.


       On October 31, 2013, the City of Lenexa filed a condemnation action naming Oak
Park, Firestone Auto Care (a part of Bridgestone Retail Operations, LLC), and numerous
other parties as defendants, but neglecting to include GFTLenexa as a defendant. The
City sought partial condemnation authority to make improvements to 95th Street
Parkway. The City sought rights for a permanent public utility easement and a temporary
construction easement adjacent to Oak Park's property. On November 21, 2013, Centres
Midwest sent GFTLenexa by certified mail a notice of the condemnation action.


       The district court granted the City's request on November 27, 2013. An appraisal
was performed, and, in accordance with the appraisal report, on April 1, 2014, the district
court ordered the City to pay Oak Park Commons $285,925 in just compensation for the
City's exercise of eminent domain power. Neither GFTLenexa nor Bridgestone sought to
intervene to assert an interest in the award, and neither was awarded any compensation.


       On May 12, 2014, Bridgestone filed a declaratory judgment action against
GFTLenexa, claiming it was entitled to a reduced rent because the property had been
partially condemned. The district court granted GFTLenexa summary judgment under the
theory that GFTLenexa did not receive any proceeds from the condemnation. The Court
of Appeals reversed, holding that the plain language of the sublease agreement (which
GFTLenexa had assumed in the transfer of rights) required GFTLenexa to proportionally
reduce the tenant's rent. Bridgestone Retail Operations, LLC v. GFTLenexa, No. 114,113,
2016 WL 758730 (Kan. App. 2016) (unpublished opinion). GFTLenexa did not seek
review by this court of that decision. On remand, the district court ordered GFTLenexa to


                                             4
reduce Bridgestone's monthly rent by 14.89% for the duration of the lease and to refund
$86,126.60 to Bridgestone for past overpayment of rent.


       On February 17, 2017, GFTLenexa filed suit against the City, asserting an inverse
condemnation action for damage to its intangible property rights resulting from the City's
condemnation action. The action was predicated on its reduced rental income from
Bridgestone because of the contract action that it lost in Bridgestone Retail Operations.


       The district court denied summary judgment to GFTLenexa and granted summary
judgment to the defendant, City of Lenexa. GFTLenexa took a timely appeal to this court.


                                         ANALYSIS


Supreme Court Jurisdiction


       GFTLenexa took this appeal directly to the Kansas Supreme Court under the
theory, as stated in its notice of appeal and docketing statement, that this is an appeal in
an eminent domain proceeding. We initially consider whether the Supreme Court is the
proper tribunal to which an appeal such as this one should be brought.


       The appellate courts have, in the past, taken inconsistent approaches to appeals
from final judgments in inverse condemnation actions. In some instances, the appeals
were taken directly to the Court of Appeals, which issued opinions finally disposing of
the matters. See, e.g., Isely v. City of Wichita, 38 Kan. App. 2d 1022, 174 P.3d 919, rev.
denied 286 Kan. 1178 (2008); Lewis v. Globe Constr. Co., 6 Kan. App. 2d 478, 630 P.2d
179 (1981). In some instances, the appeals were taken to the Court of Appeals, but the
Supreme Court implicitly elected to assume jurisdiction by transferring the cases. See,
                                              5
e.g., Frick v. City of Salina, 290 Kan. 869, 877, 235 P.3d 1211 (2010) (appeal transferred
from Court of Appeals on appellants' motion to transfer under K.S.A. 20-3017); Garrett
v. City of Topeka, 259 Kan. 896, 898, 916 P.2d 21 (1996) (appeal transferred from Court
of Appeals on court's own motion under K.S.A. 20-3018[c]).


       In other instances, the Supreme Court has accepted direct appeals in inverse
condemnation actions. See, e.g., Kau Kau Take Home No. 1 v. City of Wichita, 281 Kan.
1185, 1188, 135 P.3d 1221 (2006), cert. denied 549 U.S. 1265 (2007) (citing K.S.A. 26-
504 as authority for this court's original jurisdiction over inverse condemnation action);
Korytkowski v. City of Ottawa, 283 Kan. 122, 152 P.3d 53 (2007) (accepting without
discussion jurisdiction over appeal docketed in Supreme Court from judgment in inverse
condemnation action).


       The status quo, in which appellants take their appeals to whichever court they
choose, casts a cloud of uncertainty over inverse condemnation appeals. We now seek to
clarify the procedures for seeking appellate review in those actions.


       Under the Kansas Constitution, the Supreme Court has "such appellate jurisdiction
as may be provided by law." Kansas Constitution, Article 3, § 3. Appellate courts
exercise unlimited review over jurisdictional issues and have a duty to question
jurisdiction on their own initiative. Wiechman v. Huddleston, 304 Kan. 80, 84, 370 P.3d
1194 (2016).


       Ordinarily, eminent domain proceedings are initiated by a governmental
condemning authority for the purpose of acquiring an interest in private real property.
Such actions are governed by statute, K.S.A. 26-501 et seq. Inverse condemnation
proceedings, on the other hand, are usually initiated by holders of private property
                                             6
interests. Such actions assert that governmental action has effectively reduced or
evaporated private property interests without formally instituting eminent domain
procedures. These actions are grounded in the Fifth Amendment Takings Clause and are
not creatures of statute.


       K.S.A. 2018 Supp. 26-504 governs appeals in eminent domain cases. It allows for
appeals directly to the Supreme Court in actions initiated by the condemning authority:


               "If the judge to whom the proceeding has been assigned finds from the petition:
       (1) The plaintiff has the power of eminent domain; and (2) the taking is necessary to the
       lawful corporate purposes of the plaintiff, . . . the judge shall enter an order appointing
       three disinterested residents of the county in which the petition is filed, . . . to determine
       the damages and compensation to the interested parties resulting from the taking. . . . The
       granting of an order determining that the plaintiff has the power of eminent domain and
       that the taking is necessary to the lawful corporate purposes of the plaintiff shall not be
       considered a final order for the purpose of appeal to the supreme court, but an order
       denying the petition shall be considered such a final order.


               "Appeals to the supreme court may be taken from any final order under the
       provisions of this act. Such appeals shall be prosecuted in like manner as other appeals
       and shall take precedence over other cases, except cases of a like character and other
       cases in which preference is granted by statute."


       Appeals directly to the Supreme Court are thus authorized when the plaintiff has
the power of eminent domain. No such statutory provision exists for direct appeals from
nonstatutory causes of action seeking compensation from the government.


       K.S.A. 60-2101(a) provides that the Court of Appeals has "jurisdiction to hear
appeals from district courts, except in those cases reviewable by law in the district court
                                                      7
and in those cases where a direct appeal to the supreme court is required by law." We
therefore conclude that the Court of Appeals properly exercises jurisdiction over appeals
from district court orders finally disposing of inverse condemnation claims, whether
those appeals are brought by the plaintiff possessing a property interest or by a defendant
government entity.


       Applying this rule to the present case, we decide that GFTLenexa improperly
docketed this appeal with the Supreme Court. This is not, however, grounds for
dismissing the appeal. See K.S.A. 20-3018(a) ("No case docketed either in the supreme
court or the court of appeals shall be dismissed solely for the reason of having been filed
in the wrong court . . . .").


       We could, of course, now transfer the appeal to the Court of Appeals under K.S.A.
20-3018(a) ("Any case within the jurisdiction of the court of appeals which is erroneously
docketed in the supreme court shall be transferred by the supreme court to the court of
appeals."). This court has, however, already heard oral argument from the parties, and we
conclude that little would be served by compelling them to reargue the case before a
different court when this court may exercise jurisdiction over it.


       This court exercises concurrent jurisdiction with the Court of Appeals over all
appeals over which the Court of Appeals has jurisdiction, as well as exclusive jurisdiction
over certain appeals—such as eminent domain appeals—as designated by statute. See
K.S.A. 60-2101(b) ("The supreme court shall have jurisdiction to correct, modify, vacate
or reverse any act, order or judgment of a district court . . . ." [Emphasis added.]).
Because we are clarifying the rules for appellate court jurisdiction, we elect to retain
jurisdiction in this particular case and will dispose of the matter before us on the merits.


                                              8
GFTLenexa's Claim Against the City


       The district court entered judgment based on competing motions for summary
judgment. Summary judgment is appropriate when the pleadings, depositions, answers to
interrogatories, admissions on file, and supporting affidavits show that no genuine issue
exists as to any material fact and the moving party is entitled to judgment as a matter of
law. The district court must resolve all facts and reasonable inferences drawn from the
evidence in favor of the party against whom the ruling sought. When opposing summary
judgment, a party must produce evidence to establish a dispute as to a material fact. In
order to preclude summary judgment, the facts subject to the dispute must be material to
the conclusive issue in the case. Appellate courts apply the same rules and, where they
find reasonable minds could differ as to the conclusions drawn from the evidence,
summary judgment is inappropriate. Appellate review of the legal effect of undisputed
facts is de novo. See Northern Natural Gas Co. v. ONEOK Field Services Co., 310 Kan.
644, 448 P.3d 383, 388 (2019).


       Proceeding under the Kansas Eminent Domain Procedure Act, K.S.A. 2018 Supp.
26-501 et seq., the City partially condemned some property. The City did not contest the
appraised value and paid the property owner the full appraised amount. GFTLenexa, a
sublessee of the property owner, did not contest the eminent domain action and did not
seek to intervene to obtain an equitable share of the condemnation proceeds. GFTLenexa
also did not pursue compensation from the property owner, perhaps because it had
contracted away its indemnification rights. GFTLenexa nevertheless contends that it has
been deprived of a property interest without due process and without compensation.


       The parties agree that the eminent domain petition did not name GFTLenexa as a
party having an interest in the subject property. The parties also agree that the property
                                              9
owner, Oak Park, informed GFTLenexa by certified letter that an eminent domain action
involving the property had been initiated. As it stated in its petition in the present case,
GFTLenexa "chose not to intervene" in the condemnation action. GFTLenexa had actual
notice of the eminent domain proceeding and elected not to participate.


       We do not condone the City's failure to include GFTLenexa in the eminent domain
proceeding: governmental entities are not entitled to seize property without notice and
without compensation. See Creegan v. State, 305 Kan. 1156, 1170, 391 P.3d 36 (2017);
K.S.A. 26-502. Quite to the contrary, notice is an essential element of the process that is
due before property may be seized. See, e.g., Board of Reno County Comm'rs v. Akins,
271 Kan. 192, 196, 21 P.3d 535 (2001). But we do not find that the City's omission of
GFTLenexa from the eminent domain proceedings supports GFTLenexa's inverse
condemnation action.


       GFTLenexa argues that intervention was not an option: having been omitted from
the original pleadings, it was barred from intervening or asserting a property interest
during the original eminent domain proceeding. GFTLenexa claims that its omission as a
participant in the eminent domain proceeding made it impossible for it to assert any rights
in that action. It cites to State Highway Commission v. Bullard, 208 Kan. 558, 493 P.2d
196 (1972), as holding that a party not served in an eminent domain action is precluded
from intervening in the action. This assertion misreads Bullard.


       In Bullard, a government authority undertook an eminent domain action that
included property on which the appellant had a leasehold interest. The condemning
authority subsequently removed that particular tract from the property over which it
sought to exercise eminent domain. The appellant, no longer a party by right, sought to
intervene to assert a claim for compensation for damage to his property interests.
                                              10
       This court held that a condemning authority has the statutory right to abandon
condemnation as to particular tracts within certain time restrictions, and those with
interests in the tracts have no standing to oppose abandoning the condemnation. 208 Kan.
at 561. Having no interest in property subject to condemnation, the leaseholder lacked
standing to intervene in the condemnation action "under the facts and circumstances."
208 Kan. at 561. The proper recourse in that instance was an action for inverse
condemnation. 208 Kan. at 562.


       The Bullard situation differs from the present case in a significant respect: here,
GFTLenexa had an interest in property that was subject to condemnation. It clearly had a
legal interest in the property and could have asserted whatever right it wanted to protect
by intervening and arguing for a different appraised value or a different apportionment of
the award. Unlike the leaseholder in Bullard, GFTLenexa had recourse other than inverse
condemnation—it could have, and perhaps should have, sought leave to intervene.
Whether intervention would have entitled GFTLenexa to a share of the award is a
question that we need not address; suffice it to say, it appears that, in assuming the terms
of the ground lease, GFTLenexa bargained away its right to claim any part of an eminent
domain compensation.


       In City of Roeland Park v. Jasan Trust, 281 Kan. 668, 673-75, 132 P.3d 943
(2006), this court held that parties to leasing relationships may enter into enforceable
agreements regarding the distribution of condemnation awards. Discussing the
contractual assignment of loss through eminent domain to GFTLenexa, the district court
observed that GFTLenexa freely negotiated those terms:



                                             11
       "[O]ne can only presume the risks that were allocated were also contemplated in setting
       the price or consideration for acquisition. Likewise, when the sublease was drafted
       contemplating a reduction in rent if a condemnation occurred, one must also presume that
       provision (i.e., that the sub-Lessor might lose part of its leasehold interest and not be
       compensated for that loss) had a part in the calculus used by those parties to the sublease
       in arriving at the rent price in the first instance."


       The loss that followed from its contractual rights and obligations did not create for
GFTLenexa an equitable right to compensation from a third party.


                "American courts have traditionally taken the view that competent adults may
       make contracts on their own terms, provided they are neither illegal nor contrary to
       public policy and, in the absence of fraud, mistake, or duress, that a party who has fairly
       and voluntarily entered into such a contract is bound thereby, notwithstanding it was
       unwise or disadvantageous to that party." Metropolitan Life Ins. Co. v. Strnad, 255 Kan.
657, 670-71, 876 P.2d 1362 (1994).


       By waiting to assert a right impaired by the City's condemnation, GFTLenexa
seeks to force the City to pay twice for the same property—once through the eminent
domain proceeding and once through the inverse condemnation proceeding. Allowing
such a double remedy would violate the undivided fee rule.


       Under the undivided fee rule, the condemning authority treats all the various
interest holders in a unit of property as a single, undivided interest when the
compensatory value is appraised. The interest holders may seek adjudication of the
allocation of the total compensation in a separate court action. See K.S.A. 26-517. At that
time, the condemning authority no longer has a stake in the proceedings, having paid the
full amount of the value diminished by the condemnation:

                                                       12
               "'It has long been the rule that where leased property is taken by eminent domain,
       it is ordinarily valued as though held in a single ownership rather than by separately
       valuing the interests of the lessor and lessee, and the compensation for the property taken
       or damaged is apportioned by the district court between the lessor and lessee according to
       their respective interests. The condemner has no interest in the apportionment
       proceedings. It has met its obligation when it has paid into court the total amount of the
       award. (29A C.J.S., Eminent Domain, § 198, p. 873.)'" City of Manhattan v. Kent, 228
Kan. 513, 517, 618 P.2d 1180 (1980) (quoting Phillips Petroleum Co. v. Bradley, 205
Kan. 242, 247, 468 P.2d 95 [1970]).


       Thus, in an eminent domain proceeding, the duty of the condemning authority is to
make payment for the property that it has taken, not to account for the diversity of
interests in the property. The public pays what the land is worth, and the amount to be
paid is divided among the various claimants according to the nature of their interests. City
of Manhattan, 228 Kan. at 518.


       GFTLenexa essentially abandoned any claim to compensation when it elected not
to intervene in the eminent domain proceeding and made no effort to nullify that
proceeding afterwards. It may not later seek greater compensation than the full
compensation that the City already paid to the property owner based on an uncontested
statutory appraisal.


       GFTLenexa seeks to make the City liable for revenue it lost under the terms of its
lease and sublease agreements, pointing to a clause in the ground lease agreement
putatively creating a right of action against the City:




                                                   13
       "In the event of any condemnation or conveyance in lieu thereof of the Leased Premises,
       whether whole or partial, Tenant shall have no claim against Owner or the condemning
       authority for the value of the unexpired term and Tenant shall not (except as otherwise
       specifically provided in this paragraph) be entitled to any part of the compensation or
       award . . . PROVIDED, HOWEVER . . . Tenant shall have the right to claim and recover
       from the condemning authority (but not from Owner) such compensation as may be
       separately awarded to Tenant in Tenant's own name and right on account of all damages
       to Tenant's business by reason of the condemnation . . . ." (Emphasis added.)


       GFTLenexa pins its case on the theory that it could contractually create a cause of
action against a stranger to the contract. GFTLenexa seeks support for this theory in
Jasan Trust, pointing to this court's holding that "parties are free to contract around
eminent domain rules." 281 Kan. at 677. This argument misreads Jasan Trust.


       Jasan Trust was an eminent domain action in which the various parties, including
the City of Roeland Park, were able to assert their interests. Unlike that case, the present
case was initiated years after the eminent domain action was completed and the
compensation was awarded, paid out, and distributed. Furthermore, in Jasan Trust, the
condemning authority was neither an appellant nor an appellee—it was a neutral party.
The parties in conflict were the parties whose relationship was contractual, and this court
held that parties to a contract are permitted to make enforceable contractual provisions
for how condemnation awards are to be distributed among themselves. Jasan Trust does
not hold that parties may contractually bind a condemning authority, such as the City, to
pay out more than the total appraised value of the condemned property.


       This court has stated that "[c]ontracting parties are presumed to act for
themselves." State ex rel. Stovall v. Reliance Ins. Co., 278 Kan. 777, Syl. ¶ 6, 107 P.3d
1219 (2005). In the absence of a third-party beneficiary, a contract binds only the parties

                                                   14
that enter into the contract; it is not enforceable against a third party that did not negotiate
the contract, did not accept the terms of the contract, and did not receive any
consideration for the contract. See Bodine v. Osage County Rural Water Dist. No. 7,
263 Kan. 418, 428, 949 P.2d 1104 (1997); Earl E. Roher Transfer & Storage Co. v.
Hutchinson Water Co., 182 Kan. 546, Syl., 322 P.2d 810 (1958). GFTLenexa seeks to
enforce its contract against a party that was not in privity of contract with the parties to
the lease and sublease.


       As this court has held, "Privity of contract is that connection or relationship which
exists between two or more contracting parties. It is essential to the maintenance of any
action on a contract that there be privity between the plaintiff and the defendant in
respect to the matter sued on." (Emphasis added.) Reliance, 278 Kan. 777, Syl. ¶ 4. There
was no privity of contract between the City and GFTLenexa, and GFTLenexa is
precluded from asserting a right under its contract with Centres Midwest to sue the City
based on a contract clause allowing it to take a separate action against a condemning
authority.


       A party asserting a claim of inverse condemnation must prove not only that the
party owns an interest in the real property but that the alleged condemner has taken all or
a part of that interest without compensation. Hiji v. City of Garnett, 248 Kan. 1, 9, 804
P.2d 950 (1991).


       Here, the landowner was compensated. While GFTLenexa tries to argue that it has
separate property rights as a lessee and sublessor, the proper venue to assert those rights
was in the eminent domain proceeding, even if it could not have successfully asserted
them there because it voluntarily surrendered those rights through its contractual
obligations.
                                              15
                                       CONCLUSION


       We find no error in the reasoning or conclusions of the district court. The
judgment of the district court is affirmed.


       JEFFREY E. GOERING, District Judge, assigned.¹




_________________________



1
 REPORTER'S NOTE: District Judge Goering was appointed to hear case No. 119,278
under the authority vested in the Supreme Court by art. 3, § 6(f) of the Kansas
Constitution to fill the vacancy on the court created by the retirement of Justice Johnson.

                                              16